DETAILED ACTION
Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive. 
Applicant argues: “As stated in paragraph [0113] of Zuber, “the tube may function as an internal heater and can be inserted directly into the aerosol forming substrate.” However, Zuber goes on to state that “in that case, the external diameter of the tube [heater] may be the same as or slightly smaller than the internal diameter of the aerosol forming substrate tube,” i.e., that even though the heater is placed within the aerosol forming substrate, it is still a tubular element with aerosol substrate in the central area, and the heater is arranged around this substrate.”
This is clearly not true. Zuber teaches “when the heating element is an internal heating element, preferably, the heating element is arranged to be inserted into the aerosol forming substrate. The internal heating element may be positioned at least partially within or inside the aerosol forming substrate.” [0026]. The heater being positioned inside the substrate means exactly that. It is positioned inside the substrate, and the substrate is positioned outside/around the heater. It is unclear how Applicant reached the conclusion of “aerosol substrate in the central area, and the heater is arranged around this substrate” which is the opposite of what Zuber teaches in this embodiment. As the heater is positioned inside the substrate and the substrate is positioned around the heater, Adams as modified by Zuber teaches “the heater is located in a central region of the housing and the smokeable material is located around a longitudinal surface of the heater”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 10 and 12 require that the smokeable material is located inside/inward of the heater. However, claim 1 from which claims 10 and 12 depend require that the smokeable material is located around the heater. These appear to be mutually exclusive embodiments. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, 8, 9, 11, and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams (US 2007/0102013) in view of Deevi (US 5,093,894) and Zuber (US 2011/0126848) 
Regarding claims 1-3, 5, 6, 8, 9, 14, 16, and 17, Adams teaches an apparatus comprising: an elongate heater configured to heat smokeable material contained within the apparatus in use to volatilize at least one component of the smokeable material, wherein the heater is configured to heat smokeable material located inside the longitudinal surface of the heater, the apparatus is arranged so that smokeable material contained within the apparatus in use is located co-axially inwardly of the longitudinal surface of the heater, the heater is substantially cylindrical in shape, wherein the heater is configured to heat the smokeable material contained within the apparatus to a temperature in a range of approximately 150°C to 220°C [Fig. 1-4; 0023-0036]. 
Adams does not teach independently controllable heating regions. Deevi teaches a heater for use within a smoking device, comprising a plurality of independently controllable heating segments (regions) arranged along a longitudinal axis of the heater for more efficient energy consumption and allowing for intermittent use [col. 2, line 20 to col. 3, line 30; col. 4, line 65 to col. 5, line 8; Fig. 1 -2]. It would have been obvious to one of ordinary skill in the art to modify the elongate heater of Adams to define a plurality of independently controllable heating regions arranged along the first length for the above reasons. 
Adams teaches the heater comprises a housing 42 [Fig. 3] is configured to heat smokable material located inside of the heater in use. Zuber teaches an electrical smoking system wherein the heater is configured to heat smokeable material located either inside or outside of the heater wherein the smokeable material comprises a substantially tubular body [0025-0026, 0110]. It would have been obvious to one of ordinary skill in the art at the time of invention to configure the heater of modified Adams to heat a tubular body of smokeable material located around an outside surface (co-axially outwardly) of the longitudinal surface of the heater to achieve the predictable result of volatilizing the smokeable material [Zuber 0057]. It is prima facie obvious to substitute art recognized equivalents known for the same purpose, e.g. heater arrangements for volatilizing smokeable material, see MPEP 2144.06. Thus the heater of modified Adams wherein is located in a central region of the housing and the smokeable material is located around a longitudinal surface of the heater.
The elongate heater of modified Adams thereby comprises a longitudinal surface which extends over the plurality of heating regions and a length of each of the heating regions is less than a length of the heater, and each heating region would be centered about the central axis of the heater arranged to heat a section of the smokeable material adjacent to that heating region, i.e. each of the heating regions is arranged to heat a different section of the smokeable material, such that thermal energy emitted by any one of the plurality of independently controllable heating regions travels in a radial direction from a longitudinal surface into a corresponding portion of the elongate smokeable material heating chamber to provide heat to a corresponding one or more individual section of the cartridge of smokeable material. Regarding claim 3, each heating region of modified Adams comprises a heating element having a length which is less than the first length [Deevi Fig. 1-2], wherein each heating element is interpreted to be longitudinal. In the alternative, absent evidence of criticality, the claimed limitation is merely a change in shape. The courts have held changes in shape to be prima facie obvious, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04.
Regarding claims 11 and 15, Adams teaches the heater has the shape of a tube. As modified Adams teaches dividing the heater into a plurality of heating regions, one of ordinary skill in the art would appreciate that this may result in a plurality of ring-shaped sections of the tubular heater. In the alternative, absent evidence of criticality, the claimed limitation is merely a change in shape. The courts have held changes in shape to be prima facie obvious, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04. As a further alternative, Zuber teaches an electrical smoking system wherein the heater is a ring-shaped [0031]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide ring-shaped (i.e. cylindrical) sections of the heater in modified Adams to achieve the predictable result of volatilizing the smokeable material [Zuber 0057].
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Adams, Deevi, and Zuber as applied to claim 1 above, and further in view of Roof. 
Modified Adams teaches the heating regions are arranged along the longitudinal axis of the heater but does not specifically disclose an end-to-end relationship. Roof teaches a segmented heater comprising a plurality of independently controllable heating elements arranged in an end-to-end relationship [0008, 0021-0027]. It would have been obvious to one of ordinary skill in the art at the time of invention to arrange the heating regions in an end-to-end relationship along the longitudinal axis of the heater in modified Adams to actively control and adjust the temperature profile of the heater [Roof 0026].
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Adams, Deevi, and Zuber as applied to claim 1 above, and further in view of Thorens (US 2011/0094523)
Adams teaches the heater has the shape of a tube. As modified Deevi teaches dividing the heater into a plurality of heating regions, one of ordinary skill in the art would appreciate that this may result in a plurality of disk-shaped sections of the tubular heater. In the alternative, absent evidence of criticality, the claimed limitation is merely a change in shape. The courts have held changes in shape to be prima facie obvious, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04. As a further alternative. Thorens teaches a smoking system wherein the heater is disk-shaped [0031]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide disk-shaped sections of the heater in modified Adams to achieve the predictable result of volatilizing the smokeable material [Thorens 0025].
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Adams, Deevi, and Zuber as applied to claim 1 above, and further in view of Gubler (US 2009/0304372).
An embossed exterior surface of the heater is not disclosed by modified Adams. Gubler teaches a heater wherein raised (embossed) areas enlarge a surface area [0023]. It would have been obvious to one of ordinary skill in the art to provide the heater of modified Adams with an embossed exterior surface to increase the surface area for contact with the smokeable material. 
Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Adams, Deevi, and Zuber as applied to claim 1 above, and further in view of Robinson (US 2008/0092912). 
Regarding claims 18 and 19, modified Adams does not specifically teach a controller configured to activate the plurality of independently controllable heating regions sequentially over a period of time. Robinson teaches a smoking apparatus comprising a controller configured to activate independently controllable heating regions in response to a puff until all the regions have been supplied with power once, i.e. configured to activate the heating regions sequentially over a period of time [0110]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the apparatus of modified Adams to achieve the predictable result of incrementally heating and volatilizing the smokeable material.
Regarding claim 20, Adams teaches the elongate heater is responsive to electrical energy to emit thermal energy [0029] but does not teach a ceramics heater. Robinson teaches a ceramics heater responsive to electrical energy to emit thermal energy [0110]. As this is a conventional material known in the art, it would have been obvious to one of ordinary skill in the art to use a ceramics heater as the elongate heater of modified Adams to achieve the predictable result of heating and volatilizing the smokeable material.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747